Name: Commission Directive 2006/78/EC of 29 September 2006 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purposes of adapting Annex II thereto to technical progress (Text with EEA relevance)
 Type: Directive
 Subject Matter: animal product;  European Union law;  health;  chemistry
 Date Published: 2006-09-30; 2007-12-01

 30.9.2006 EN Official Journal of the European Union L 271/56 COMMISSION DIRECTIVE 2006/78/EC of 29 September 2006 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purposes of adapting Annex II thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), and in particular Article 8(2) thereof, After consulting the Scientific Committee of Cosmetic Products and Non-Food Products intended for Consumers, Whereas: (1) Animal by-products falling within Category 1 material or Category 2 material pursuant to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (2) are prohibited from entering the production chain for a technical product, such as a cosmetic product. The sourcing restrictions thus imposed on cosmetic products produced within the Community should be extended to cover imported products. (2) Since the specified risk material defined in Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) is included in the Category 1 material provided for in Regulation (EC) No 1774/2002, the reference to that Annex in entry No 419 of Annex II to Directive 76/768/EEC is no longer necessary. (3) In accordance with Article 22(1) of Regulation (EC) No 999/2001, the provisions of Part A of Annex XI to that Regulation apply until the date of the adoption of a decision in accordance with Article 5(2) or (4) thereof, after which Article 8 of that Regulation and Annex V thereto become applicable. (4) Directive 76/768/EEC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/768/EEC entry No 419 is replaced by the following: 419. Category 1 material and Category 2 material as defined in Articles 4 and 5 respectively of Regulation (EC) No 1774/2002 of the European Parliament and of the Council (4), and ingredients derived therefrom. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 March 2007 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 September 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Commission Directive 2006/65/EC (OJ L 198, 20.7.2006, p. 11). (2) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2006 (OJ L 36, 8.2.2006, p. 25). (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1041/2006 (OJ L 187, 8.7.2006, p. 10). (4) OJ L 273, 10.10.2002, p. 1.